Randy Henderson #1170754
                                      George Beto Unit
                                        1391 FM 3328
                                 Tennessee Colony, TX 75880

July 28, 2015                                                 ~·.   ~~yl~:t[j) ~~
                                                              ee.~r Bf' C'F                       IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS



                    CAUSE NO.


                           RANDY HENDERSON, Relator


                                         v.

                HONORABLE LEON F. PESEK, JR, JUDGE, Respondent



                    ON APPLICATION FOR A WRIT OF MANDAMUS
                            CAUSE NO. 03-F;...0146-202
                         · FROM BOWIE COUNTY, TEXAS.


TO THE HONORABLE JUDGES OF SAID COURT:
     COMES NOW, Randy Henderson, Relator in the above sytled and numbered
cause, and files this Writ of Mandamus. Relator will respectfully show as
follows:

                                         I.
                                     RELATOR
      Randy Henderson, TDCJ-CID NO._ 1170754, is. an offender incarcerated in
the Texas Department of Criminal Justice and is appearing pro se, who can
be located at: George Beto Unit, 1391 FM 3328, Tennessee Colony, Texas 75880-
5000.
      The act sought to be compelled is ministerial; not discretionary in na-
ture.

                                     II.
                                  RESPONDENT
     Respondent, Honorable Leon F. Pesek, Jr., in his capacity as District
Judge of Bowie County, Texas has a ministerial duty to provide notice regard-
ing Relator's Motion for Judgment Nunc Pro Tunc Order filed on or about Octo-

                                          1
ber 20, 2014, regarding the errors induced in his time calculation which adds
a sentence without a judicial proceeding, thus, adversely effecting his parole.

                                     III.
                            ADEQUATE LEGAL REMEDY
     Relator has "no other adequate legal remedy."

                                      IV.
                                   SENTENCE
     Relator was sentence in 5 counts of his indictment on or about May 1,
2003. Count 1, an eight year sentence and count 3, 4, and 5, 15teen year sen-
tences were to run concurrently. Count 5 of the sentence were to run conse-
cutively with count 6, count 6being a 20 year sentence. The total equates
to a thirty-five (35) year sentence. See Exhibit A -Relator's Judgments.

                                       v.
                                       PAROLE
        The parole board granted Relator parole on or about July 7, 2014, in
count§~: three and four to begin counts 5 and 6. A part of the problem is that
     .. ,

counts 3, 4, and 5 are concurrent. Therefore, the decision to grant parole
should have been on the concurrent counts of 3, 4, and 5. See Exhibit B -
Notice of Parole Decision .. State Counsel for Offenders acknowledged this on
or about April 20, 2011. See Exhibit C - State Counsel for Offenders. Nicole
Habersang, Assistant District Attorney, previously acknowledged this in her
Motion to Dismiss filed on or about May 21, 2003. See Exhibit D - Motion to
Dismiss.
        When the parole board granted parole in counts 3 and 4 to start 5 and
6, the 5th count was stacked to 3 and 4. Counts 3, 4 and 5 should have been
together as "ceasing to operate," and 6 was to start. When this occurred,
a lSteen year sentence was added.
        The State Counsel for Offenders, on or about September 30, 2014, response
to Relator was contrary to their April 20, 2011 _·response. In their September
letter, they stated that Relator's count 3 and 4 "cease to operate." They
then added that counts 5, 7 and 6were to begin. See Exhibit E. Relator was
found not guilty in court 7. See Exhibit F- Judgment. The State Counsel for
Offenders then added that Relator's sentence begin date at February 27, 2GV4.



                                        2
                                       VI.
                  APPEAL COURT'S RESPONSE TO ORIGINAL MANDAMUS
     Relator filed an original mandamus in the Sixth Court of Appeals at Tex-
arkana, Appellate Cause Number 06-15~00034-CR, regarding the Motion for Judg-
ment Nunc Pro Tunc Order he filed on or about October 20, 2014. The Sixth
Court of Appeals denied Relator's mandamus on or about March 10, 2015, al-
though they acknowledged, with.authority, that the "trial court abuses dis-
cretion by refusing to conduct hearing and render decision on motion." See
Chiles v. Schuble, 788 S.W.2d 205, 207 (Tex. App. --:-Houston [14th Dist.] 1990).
     The Sixth Court of Appeals misapplied the law by stating " ... this COurt
cannot instruct. the trial court how to rule." See· In re Shaw, 175 S.• :W.3d 901,
904 (Tex. App. -:--Texarkana 2005). Relator never sought the Sixth Court of
Appeals to "instruct the trial Court how to rule." Relator merely sought the
Sixth Court of Appeals to order the trial court to afford him "Due Process"
regarding his Motion for Judgment Nunc Pro Tunc Order. See Exhibit G - Dis-
trict Clerk's file Mark of Relator's Motion for Judgment Nunc Pro Tunc Order
and also, Relator's Unsworn Declaration.

     WHEREFORE, PREMISES CONSIDERED, Relator, for rea~on ·shown, moves the
Honorable Court to issue mandamus, ordering the trial court to afford him
hi9 due process right to be heard regarding his Motion for Judgment Nunc Pro
Tunc Order.

Respectfully submitted,


      \
Randy Henderson, Relator, Pro se

                            CERTIFICATE OF SERVICE
     I, Randy Henderson, do hereby certify that a true and correct copy of
Relator's Petition for Writ of Mandamus has been served by United States mail
addressed to:

Honorable Leon F. Pesek, Jr.
Bowie County District Judge




                                        3
EXHIBIT A - RElATOR Is .JUDGMENTS
                                                                          -.                                              ·.    '·




           Cause No. 03-F-0146~.202 (90UNT ONE)TRJ\f 9027854769,,. ....;,_ "_
                  .                .             .                                               . ·.. ~~/   1.·!~ ;-·;·,:)~/




THESTATEOF TEXAS                                     §
V.                        ..                         §
RANDY HENDERSON,                                     §
DEFENDANT
   SID: TX0415770~

         JUDGMENT OF CONVICTION BY JURY;
     SENT~NCE By~; JtJRY To INSTITUTIONAL DIVISION,
                                              TDCJ.
                PATE 0F JUDGMENT: May 1, 2003·
                   JUDGE PRESIDING: Bill Peek
          ATTORJ\"EY F                                     ;./
                                     I




                                                                                                                 .{,i,:
                                           .                                                                  ~"'     .
       The Sex Offender Registration Requiie~ents under Chapter 62, CCP, apply to the:
 Defendant. The age of the victim at the time of the'' offense waslO years old.        ·

        This sentence shall~ concurrent.
                                                                                                                          •
        On the date stated. a?ovel the above numbered and ·entitled cause was regularly reached
and called for trial, and the State 1appeared· by the attorney stated above, and the Defendant and
the Defendant's attorney, a~ stated above; were also present Thereupon both sides announced
ready for trial, and the De(endant pleaded not guilty and a jury, to wit: Derek Dwight. and
eleven others, was duly sel~cted, impaneled and sworn. Having heard the evidence submitted
and having been duly chai:g~d by the Court, the jury retired to consider their verdict. Afterward,
being brought info open court by the proper officer, the Defendant; theDefendant's attorney, and
the State's attorney beingp~esent, and being asked if the jury had agreed upon a verdict, thejury
answered it hadand returned to the Court a verdict, which was read aloud, received by the Court,
and is now entered upon the: Minutes ofthe Court as follows: ·

        We, the jury, find the defendant, RandyHen.derson, guilty of indecency with a child
        by exposure as charged in count one oftbe indictment.     ·

          Thereupon, the Def~ndant having previously elected to have the punishment assessed by
  the jury, p~eaded to the enh:ancement paragraphs, if any, as stated above, and theju:ry was. called
  back into the box and heard evidence related to the question of punishment. Thereafter,, the jury
  retired to consider such qJestion and, after having deliberated, the jury was brought back into
  open court by the proper 1 officer, the Defendant, the Defendant's attorney, and the State's
  attorney being present, and being asked if the jury had. agreed upon a verdict, the jury answered
· it had and returned to the Court a verdict, which was read aloud, received by the Court, and is
  now entered upon the Minutes.'ofthe Court as follows:

        We, tb.e jury, ha~ing. found the defendant Randy Hendcrs~n, guilty of indecency
        with a child. by exposure as charged in count one                   of
                                                              the indictment, assess his
        punishment at confinement for 8 years in the Institutional Division of the Texas
        Department of Criminal Justice.
                                 .                                      .

        A presentence inve~tigation report was not required or done.

     · And thereupon the~Court asked the Defendantwhetherthe Defendant had.anything to say
 why said sentence should inot be pronounced upon said Defendant, and the Defendant answered
 nothing in bar thereof.· !Whereupon the Court proceeded to pronoWlce sentence upon said
 Defendant as stated above~     ·
                             '
        lt is .therefore ORJPERED, ADJUDGED and DECREED by the Qowtthat the defendant
 is guilty of the offense s~ated above, the punishment is fixed as stated above, and the State of
 Texas do have and reco\:~er of said defendant all court costs in this prosecution expended, for
 which execution will issue.                           .


                                                                            ........ ····-·····.-·--···----




           DS4: Judgment of; Conviction by Court; ,Sentence By Jury, Cause No; 03-F-0146~202; Page 2 of2 Pages
                                                                          ·-·.

                            It is ORDERED by ~he Court that the Defendant be.taken by the authorized agent of the
                    State of Texas or by the Sheriff of this county and be safely conveyed and delivered to the
                                                                               1

                  . Director, lnstitutiona1 Div~sion- TDCJ, there ro be confined in the marmer and for. the period
                  . aforesaid, and. the said defei;~dant is hereby remanded to the custody of the Sheriff of this county
                    until such time a.S the Sheriff can obey the directions of this sentence.

                            The defendant is giv¢n credit as stated above on this sentence for the time spent in county
                    jail. The Defendant also is qrdered to pay restitution to the person(s) named above in the amount
                     specified above.                                          '



                                            Furthermore, the following special findings or orders apply:

                                            Special DL for Sex Offender: Pursuant to article 42.016, Code of Criminal Procedure, the court
                                            orders the Defendant to apply for an' original or renewed Texas Driver's License or personal
                                                                           1


                                            identification cenific~te not later than 30 days after release from confmernent or upon receipt of
                                            written notice from t~e Texas Department of Public Safety (DPS) and to annually renew the
                                            license or certificate. ln addition, DPS shall place an indication on the Defendant's driver's
                                            license or personal i~emification certificate that the Defendant is subject to the sex offender
                                            registration requiremynts. ln addition, the clerk of the court shall send a copy of this order to the
                                            DPS and to the Defen:dant.

                                            THIS COUNT IS T,O RUN CONCURRENT WITH COUNTS 3, 4, 5 AND 6 .


                                                                      .   ~
                                            Signed on the_}_~: - day of May, 2003.




                                                                                            Judge Presiding




--······--"·-··--·-·-·--·· ··-····-   --·-· -···--




                                                                                                                     f    .


                                                     DS4: Judgment of ~onviction by Court; Sentence By Jury, Cause No. 03-F-0 146-202; Page 3 of 3 Pages
Ya,yy&.' '-'           ~L L·rv\i£: ~· A_J).t"\-                                                    :·                           (, 7 · f-      (I i 'd   /o ', cX1Z-
NAME ,f                                             D"--PS-NlLJ-:-!_.,;..M_B_E_R_
                                                                                                                                CAUSE NUMBER                     .


---·       I CERTIFY THAT THE AB'OVE CAPTIONED INMATE
           HAS;COMMITTED NO ~ERIOUS ACT OR MISCONDUCT
           WHI,_,E IN MY CUSTO~Y               .
                            '                                                                 I
                            i                                                                 !'                                           .
           I CE~TIFY THAT THE ~BOVE CAPTIONED INMATE
           COMMITTED SERlOUS, ACTS OF MISCONDUCT AS
           FOLLO\VS: .

INCIDENT                                                                     .            I
                                                                                                                                    DATE
                                                                                         i
                                                                                         l
                                                                                         i

                                                                     I               i'
                                                                         .           '                                                                   .
DATES SUBJECT HAS BEEN ARRESTED AND RELEASED ON THE
ABOVE CAUSE NUMBER IN CHRONOLOGICAL ORDER:
                        I       '       •       •                                I
                                                                                 I




                                                                                                        Ct        J·-<1 -c     i.




TDCJ COORDINATOR
         I      .
                        !       .
                                                                 I                                                .       ·.


         ;COUNTY SHERIFF DEPARTMENT
                   '
                   I                .                .       ~                                                    .   .                             .



THIS FORJvt SHOULD ACCOMPANY ALL INMATES COMMITMENT
PAPERS TRANSFERRED TQ THE TEXAS . DEPARTMENT OF
               I                            :            I                                              .    ·.                                 .            .

CRIMINAL JUSTICE INSTITU'lliONAL DIVISION.     .

·. A 1T: STATE READY DEPARTMENT
This page is attached hereto and made part hereof the judgment in this cause, p~uant to

Article 38.33 of the Texas Ct.>de of Criminal Procedures.




 DEFENDANT'S RlGHT THUMBPRINT
       ,··;.:"·



- "'
                                    Cause No. 03-F-0146-,202 (COUNT THREE) TRN 9027~_54769
                                                                           .                                    ;· If   :7"   '""I   r~ )'""' =~                      •
                                                                                                                                                       '":("'I' I ) ' )
                                          .                                                '                      ·.·          .               .         ..           11
                                                                                                                                                                   ·: '.

                  THE STATE OF TEXAS                                              §            IN THE 202ND JJBICIA~ P:-1 1: 2 l
                  v.                                                              §            DISTRICT COURT OF                       ;.          j      ·.   ·           ·


                  RANDY HENDERSON,                                                §       ·    BOWIECOUN~~
                  DEFENDANT
                      Sill: TX04157703

                                JUDGMENT OF CONVICTION BY JURY;
                           SENTENCE BYJlJRY To INSTITUTIONAL f?JVISION,.
                                                                               TDCJ
                                     DATE OF JUDGMENT:                                May 1, 2003
                                       JUDGE PRESIDING:                               Bill Peek
                               ATTORNEY :FOR THE STATE:.                              Nicole Habersang
                          ATTORNEY FOR THE DEFENDANT:                                 David Lasbford
                                               OFFENSE:                               Indecency witb a Child-Sexual Contact
                                  STATUTE FOR OFFENSE:                                Article 22.11, Penal Code .
                                    DEGREE OF OFFENSE:                                Second Degree Felony
                        ·.APPLICABLE PUNiSHMENT RANGE
                                                                Second Degree 2-20 in prison/max $10,000 fine
                                              · @ciudipg enhancements; if any}:
                                               DATE OF OFFENSE: June   1, 2000
                                       CHARGING INSTRUMENT: Indictment
                                             . PLEA TO OFFENSE: Not Guilty
                                        PLEA TO ENHANCEMENT Not Applicable
                                                 P ARAGRAPH(S):
                                        . VERDICT FOR OFFENSE: Guilty·.
                                    FINDING ONiENHANCEMENT:·· NotApplicable
                                      AFFIRMATNE FINDING ON ·Not Applicable ·
                                               DEADLY WEAPON:
                                            OTHER AFFIRMATIVE Not Applicable
                                              SPECIAL FINDINGS:
                                      DATE SENTENCE IMPOSED: May lt 2003
                  .·   ·.....       PUNISHMENT A~ PLACE OF 15 years in the InstitutionalDivision-TDCJ, and a
                                                  CONFINEMENT: $Nonefine '
                                  TIME CREDIT]s:D TO SENTENCE: 06-27:..01 to 06-28-01
                                                                os..;Ol-03 to Present
                                                   COURT COSTS: $237.25
                                TOTAL AMOUNT OF. RESTITUTION: $None
                                       NAMEAND ADPRESS FOR
                                                   RESTITUTION:




                                   · DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No.03-F·Ol46-202; Page 1 of3 Pages
.   . The Sex Offender Registration Requirements under Chapter 62, CCP, apply to the
Defendant. The age of th~ victim at the time of the offense was 10 years old.

             This sentence shall run concurrent.

         On the date stated above, the above. numbered and entitled cause was regularly reached
.and called for trial, and the State appeared. by the attorney stated above; and the Defendant and.
                                                                                                      .
 the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
 ready for trial, and the Defendant pleaded ·not guilty and a jury, to wit: Derek Dwight, and
 eleven others. was duly selected,· impaneled and sworn. Having heard the evidence submitted
 and having been duly charged by the Court, the jury retired. to consider their verdict. Afterward,
 being brought into open coun by the proper officer, the Defendant, the Defendant;s attomey,and
 the State's attorney being present, and being asked if the jury had ,agreed upon a verdict, the jury
                                    to
 answered it had and returned the Court a verdict, which was read aloud, received by the Court,
 and is now entered upon the Minutes ofthe Court as follows:

             We, the jury, find the defendant, Randy Henderson, guilty of indecency with a child
             by sexual contact as charged in count three oftht indictment.

        Thereupon, the Defendant having previously elected to have the punishment assessed by.
the jury, pleaded to the enhancement paragraphs, if any, as stated above, and the jury was called
back into the box and heard evidence related to the question of punishment. Thereafter; the jury
retired to consider such question and, after having deliberated, the jury was brought back into
open court by the proper officer, the Defendant, the Defendant's attorney, and the State's
attorney· being present, and being asked if the jury had ·agreed upon a verdict, the jury answered
it had and returned to the Court a verdict, which was read aloud; received by the Court, and is
now entered upon the Minutes ofthe Court as follows:

             We, the jury, having found the defendant Randy Henderson, guilty of indecency
             with a child by sexual contact as charged in count three of the indictment, assess his
             punislJment at .confinement for 15 years in the I,nstitutional Division of the Texas
             Department ofCriminal Justice.                   .                        ·

             A presentenceinvestigation report was not required or done.

        And thereupon the Court asked the Defendant whether the Defendant had anything to say
.why said sentence should no.t be pronounced upon said Defendant, and the Defendant answered
 nothing in bar thereof. ¥/hereupon the Court proceeded to pronounce sentence upon said
 Defendant as stated above.                            ·   ·        ·

        It is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
is guilty of the offense stated above, the punishment is fixed as stated above, and the State of
     .   .                                     .                                          I .       .   .

Texas do have and .recover of said defendant all court costs in this prosecution expended, for
which execution will issue.                         '                 ·      ·




                .               .                     .                                         .
               DS4~ Judgment of Conviction by Court; Sentence By Jury, Cause   No. 03~F-0146-202; Page 2. of3 Pages
                                                                                                         . ·.i
                                                                          .-.

        It is ORDERED by the Court that the Defendant be taken by the authorized a ent of the
State· of Texas or by th~ Sheriff of this county and be safely conveyed and de live ed to the
Director, Institutional D.ivision- TDCJ, there to be confined in the manner and -for e period.
aforesaid, and the said de,fendant is hereby remanded to the clistody of the Sheriff oft s county
until such time as the Sheriff can obey the directions of this sentence.

        The defendantis given credit as stated above on this sentence for the time spen
jail. The Defendant also is ordered to pay restitution to the person(s) named above in
specified above.



       Furthermore, the following special findings or orders apply:

       Special DL for Sex Offender: Pursuant to article 42,016, Code of Criminal Proced e,         the  court
       orders the Defendant to apply for an original or renewed Texas Driver's License r personal
       identification certificate not later than 30 days after release from confinement or up receipt of
       written notice fron1 the Texas Department of Public Safety (DPS) and to annuali" renew the
       license or certificate. In addition, DPS shall place an indjcation on the Defenda t's driver's
       license or personal identification certificate that the Defendant is subject .to the s x offender
       registration requirements. In addition, the clerk of the court shall send a, copy of this order to the
       DPS and to the Defendant.

       THIS COUNT IS; TO RUN CONCURRENT WITH COUNTS 1,4, 5 AND 6.


                           «
       Signed on the )lo' .:. day of May, 2003.




          DS4: judgment of Conviction by Court; Sentence By Jury, Calis~ No. 03-F-0146-202; Pa   3 of3 Pages
            I


efu~·"Zr N. ~ 1'MQ t~~PS NuMBER               0 3 · E·~ c> ;y ~ " :;wz_
                                              CAUSE NUMBER . ·


           I CERTIFY THAT THE ABbVE CAPTIONED INMATE
           HAS COMMITTED NO SERIOUS ACTOR MISCONDUCT
           VlHILE IN MY ClJSTODY

           I CERTIFY THAT THE ABOVE CAPTIONED INMATE
           C011MITTED SERIOUS A.CTS OF MISCONDUCT AS
           FOLLO\VS:

INCIDENT                                          DATE




DATES SUBJECT HAS BEEN ARRESTED AND RELEASED ON THE
ABOVE CAUSE NUMBER IN CHRONOLOGICAL.ORDER:

                                   ·QUI


                                  & '2--«-0   J




TDCJ COORDINATOR
~---COUNTY             SHERIFF DEPARTMENT

 THIS FORivl SHOULD ACCOMPANY ALLINMATES·COMMITMENT.
 PAPERS TRANSFERRED TO THE TEXAS DEPARTMENT OF
.CRIMINAL JUSTICE INSTITUTIONAL DIVISION.
   '                      -
ATI: STATE READY DEPARTf\1ENT
This page is attached hereto and made part hereof the judgment in this cause, pursuant to

Article 38.33 of the Texas Code of Criminal Proced'ures.




 DEFEND.A.Nr•s RI\}HT THUMBPRINT
           Cause No. 03-:F-0146-202 (COUNT FOUR) TRN 9027854-?~~L .-                                                                                                                                                 The Sex Offender Registration Requirements under Chapter 62, CCP, apply to the
                                            Defendant The age of the victim at the time of the offense was 10 year~ old.

                                                               This sentence shall run concurrent.
                                                                                          '

                                                   On the date stated ~hove, the above numbered and entitled cause was regularly reached
                                           and called for trial, and the State appeared by the attorney stated above, and the Defendant and
                                           the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
                                                                                          1



                                           ready for trial, and the Defendant pleaded not guilty and a jury, to wit: Derek Dwight, and
                                           eleven others, was duly s'elecled,
                                                                       I   ,.J
                                                                                impaneled and sworn. Having heard the evidence submitted
                                                                                  ,

                                           and having been duly cha{ged by the Court, the jury retired to consider their verdict. Afterward,
                                           being brought into open court by the proper officer, the Defendant, the Defendant's attorn~y, cind
                                           the State's attorney being :present, and being asked if the jury had agreed upon a verdict, the jury
                                           answered it had and retumed to the Court a verdict, which was read aloud, received by the Court,
                                           and is now entered upon the Minutes of the Court~· follows:

                                                               We, the jury, find the defendant, Randy Henderson, guilty of indecency with a child
                                                               by sexual contact,as charged in count four Of the indictment.                       .

                                                    Thereupon; the Defendant having previously elected to have the punishment asseSsed by
                                            the jury, pleaded to the eriliancement paragraphs, if any, as stated above, and thejury was called
                                                                                                                              of
                                            back into.the box and heard evidence related to the question punishment. Thereafter, the jury
                                            retired to consider such question and, afier having deliberated, the jury was brought back into
                                            open court by the proper officer, the Defendant, the Defendant's attorney, and the. State's
                                            attorney being present. ~d being asked if the jury had. agreed upon a verdict, the jury answered
                                            it had and returned to th~ Court a· verdict, which was read ;1loud, received by the Court, and is
                                            now entered upon the Minutes of the Court as follows:

                                                               We, the jury, ha:ving found the defendant Randy Hender:son, guilty of indecency
                                                               with a child by sexual contact as charged in count four of the indictment, assess his
                                                               punishment at c~nfinement for 15 yea·rs in the Institutional Division of the Texas
                                                               Department of Cfiminal Justice.·
                                                                                      '                          .   .
                                                               A presentence inv~stigation report was not required or done.
                                                                                      I       .
····· ··-----·- ··-···-····--·----·:.. _______________________________ _

                                                   And -ihereup.on-ilie.Courfasked the Defendant whether theDefendanthad ariythingto say··--------··-.
                                            why said sentence should: not be pronounced upon said Defendant, and.the Defendant answered              ·
                                          . nothing in bar thereof. I Whereu:pon the Court proceeded to pronounce sentence upon said
                                            Defendant as stated above.                                   ·   · ·

                                                    It is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
                                            is guilty of the offense s~ted above, the punishment is fixed as stated above, and the State of
                                            Texas do have and reco·o,~cr of said defendant all court costs in this prosecution expended, for
                                            which execution will issue.                   ·




                                                                     DS4: Judgment of~onviction by Court; Sentence By Jury, Calise No. 03-F-0146-202; Page 2 of 3 Pages
                                       ·.-



        It is ORDERED by the Court that the Defendant be taken by the authorized agentofthe
State of Texas or by the Sheriff of this county and be safely conveyed and delivered to the
Director, Institutional Qivision-TDCJ; there to be confined in the manner and for the period
aforesaid, and the said d~fendant is hereby remanded to the custody of the Sheriff of this county
until such time as the Sheriff can obey the directions of this .~entence.

       The defendant is given credit l,1S stated above on this sentence for the time spent in county
jaiL The Defendant also i:s ordered to pay restitution to the person(s)named above in the amount
-specified above.



        Furthermore~              the following special fmdings or orders apply:

       -Special DL fot· Sc:x: Offender: Pursuant to article 42.016, Code of Criminal Procedure, the court
        orders che Deft:nd~nt to apply for an original or renewed Texas Driver's License or personal
        identification certiticate not later than 30 days after release from confmement or upon receipt of
        written notice frorp the Texas Department of Public Safety (DPS) and to annually renew the
        license or certificate. In addition, DPS shall place an indication on the Defendant's driver's
        license or personal identification certificate that the Defendant is subject to the sex offender
        registration require~1ents. In addition, the clerk of the court shall send a copy of this order to the
        DPS and to the Defendant.

        TillS COUNT lS TO RUN CONCl.JRRENT WITH COUNTS 1, 3, 5 AND 6.

                       ..                 "r--1-}
        Sigried on the           .JL. day ofMay, 2003.

                                                           Judge Presiding




      ·--·~----·----···----------------------··-········




            DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. 03-F-0146-202; Page 3 of 3 Pages
                                                     I ~ERTIFY THAT THEA!BiOVE CAPTIONED INMATE
                                                     HAS COMMITTED NO SERIOUS ACT OR MISCONDUCT
                                                     WHILE IN MY CUSTODY .

                                                     I CERTIFY THAT THE ABOVE CAPTIONED INMATE
                                                     ~01v1MITTED SERIOUS ACTS OF MISCONDUCT AS
                                                     FOLLO\VS:

                                      INCIDENT .                                                                          DATE




                                     -DATES SUBJECT HAS BEEN ARRESTED AND -RELEASED ON THE
                                     ABOVE CAUSE NUMBER IN CHRONOLOGICAL ORDER:




                                                                                                  u.- 2:-«-o r
                                     . 5 -- I - o-·--'--·_.-----,---~----------
                                      --·------
                                      _    _.:__~-------------------~-__;__~---




···-···   -~-   ----------- ------------------------------------   -   - -   - -- -·-- -------------- --- ------------·-------------- __ ..... __ ----- -- ----------

                                      TDCJ COORDINATOR
                                                COUNTY SHERIFF- DEPARTMENT
                                      ---'--
                                       THIS FORl\1 SHOULD ACCOMPANY ALL INMATES COMMITMENT
                                       PAPERS TRANSFERRED TO THE TEXAS DEPARTMENT OF
                                       CRIMINAL JUSTICE INSTITUTIONAL DIVISION.:

                                       ATT: STATEREADYDE?ARTMENT
                                      .)
                                                 nUs page is attached hereto and made part hereof the judgment in this cause,· pursuant to·

                                                 Article 38.33 of the T:exas Code of Criminal Procedures.




                                                   DEFENDANJ·s RlPHT THUMBPRINT
---·   __ ; __________ _:,;_.:.   ______   ,__   --------·-----------------------------·---'   -· ·-·   --------------- -·--   . . ___ .   _____ _____ ... -·-···-··----------------------·· ---------.. ··-····· ------- -----------·--·---------------- --------------
                                                                                                                                                 ,.
                                                                                                                             :·.




          Cause No. 03-F-0146-202 (COUNT FNE) TRN 90278547~9r: '-np                                    .')!;; ....   ~.:~n


·THE STATE OF TEXAS                                  §
V.                                                   §
RANDY HENDERSON,                                     §
DEFENDANT.
    SID: TX04157703

          JUDGMENT OF CONVICTION BY JURY;
     SENTENCE BY JURY TO INSTITUTIONAL DIVISION,
                                               TDCJ.
               DATE OF JUDGMENT: May 1, 2003
                 JUDGE PRESID'IJ'.l'G: Bill Peek
         ATTORNEY FOR THE STATE: Nicole Habersang
     ATTORNEY FOR THE DEFENDANT: David Lasbford
                         OFFENSE: · Indecency with a Child-Sexual Contact
            STATUTE FOR OFFENSE: Article22.11, P.enal Code
               DEGREE OF OFFENSE: Second Degree Felony
     APPLICABLE PUNISHMENT RANGE
                 (including enhancements; if any):       Second Degree '2-20 in prison/max $10,000 fme
                       DATE OF OFFENSE: December 20,2000
             CHARGING INSTRUMENT:                        Indictment
                   PLEA TO OFFENSE:                      Not Guilty
             PLEA TO ENHANCEMENT                         Not Applicable
                     P ARAGRAPH(S):.
              VERDICT FOR OFFENSE:                     Guilty
          FINDING ON ENHANCEMENT:                      Not Applicable
            N"F1RMATIVE FINDING ON                   . Not Applicable
                   DEADLY WEAPON:
                OTHER AFFIRMATIVE                        Not Applicable
                  SPECIAL FINDINGS:
            DATE SENTENCE IMPOSED:                       May 1, 2003
          Pt:JNISHM'ENT AND PLACE OF 15 yearsin•tbeiinstitutional-Division"'TDCJ, and a
                   . CONFINEMENT: $None fine                                                       .
       TIME CREDITED TO SENTENCE: 06-27~01 to 06-28-01
                                   05-01-03 to Present
                      COURT COSTS: $237.25
     TOTAL AMOUNT OF RESTITUTION: $None
            NAME AND ADDRESS FOR
                      RESTITUTION:




         DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. 03-F~o 146-202; Page 1 of 3 Pages
       The Sex Offender Registration Requirements under Chapter 62, CCP, apply to the
 Defendant. The age of the victim at the time of the offense was 10 years old.

        This sentence shall run concurrent.

          On the date stated above,· the above numbered and entitled cause was regularly reached
. and called for trial, and the State appeared by the attorney stated above, and the Defendant and
  the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
  ready for trial, and the Defendant pleaded not guilty and a jury, to wit: Derek Dwight, and
  eleven others, was duly selected, impaneled and sworn. Having heard the evidence submitted
  and having been duly charged by the Court, the jury retired to consider their verdict. Afterward, ·
  being brought into open court by the proper officer, the Defendant, the Defendant's attorney, and
  the State's attorney being present, and being asked if the jury hadagreed upon a verdict, the jury
  answered it had and returned to the Court a verdict, which was read aloud, received by the Court,
  and is now entered upon the Minutes of the Court as follows:

         We, the jury, find the defendant, Randy Henderson, guilty of indecency with a child
         by sexual contact as charged in count five of the indictment.

         Thereupon, the Defendant having previously elected to have the punishment assessed by
 the jury, pleaded to the enhancement paragraphs, if any, as stated above, and the jury was called
 back into the box and heard evidence related to the question of punishment. Thereafter, the jury
 retired to consider such question and, after having deliberated, the jury was brought back into
 open court by the proper officer, the Defendant, the' Defendant's attorney, and the State's
 attorney being present, and being. asked if the j Liry had agreed upon a verdict, the jury answered
 it had and returned to the Court a verdict, which was read aloud, received by the Court,- and' is
 now entered upon the Minutesofthe Court as follows:

         We, the jury, having found the defendant Randy Henderson, guilty of indecency
         with a child by sexual contact as charged in count five of the indictment, assess his
         punishment at confinement for IS years in the Institutional Division of the Texas
         Department of Criminal Justice.

         A presentence investigation report was not required or done.

        And thereupon the Court asked the Defendant whether the Defendant had anything to say
 why said sentence should. not be pronounced upon said Defendant, and the Defendant answered
 nothing in bar thereof. Whereupon the Court proceeded to pronounce sentence upon said
 Defendant as stated above.

         Jt is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
 is guilty of the offense stated above, the punishment is fixed as stated above, and lhe State of
 Texas do have and recover of said defendant all court costs in this prosecution expended, for.
 which execution will issue.



            DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. 03·F·Ol46-202; Page 2 of 3 Pages
                                           '
          It is ORDERED by the Court that the Defendant be taken by the authorized agent of the
  State of Texas or by the Sheriff of this county and be safely conveyed and delivered to the •
  Director, Instit~tional Division-TDCJ, there to be confined in the manner and for the period
  aforesaid, and the said defendant is hereby remand-ed to the custody of the- Sheriff of this county
- until such time as the Sheriff can obey the directions of this sentence.

          The defendant is given credit as stated above on this sentence for the time spent in county
  jail. The Defendant also is ordered to pay restitution to the person(s) named above in the amount
- specified above.



         Furthermore, the following special findings           or orders apply:
         Special DL for Sex Offender: Pursuant to article 42.016, Code of Criminal Procedure, the court
         orders the Defendant to apply for an original or renewed Texas Driver's License or personal
         identification cert1ficate not later than 30 days after release from confinement or upon receipt of
         written notice from the Texas Department of Public Safety (DPS) and to annually renew the
         license or certificate. ln addition, DPS shall place an indication on the Defendant's driver's
         license or per3';onal identification certificate that the Defendant is subject to the sex offender
         registration requirements. In addition, the clerk of the court shall send a copy of this order to the
         DPS and to the Defendant.                                                            -

         CumuJat-ion Order(Art. 42.01, Sec 1( 19) CCP): The co@ orders ili,_~t-_the sertfe'fice· iif this
         cori~icti.C:m''shaU1l\rufl1cofi'secutively arid shall Bighr only when the judgmen(and seritence in Count
        _6 has ceased to op~ratc;                                     -

        - THIS COlJNT IS TO          RUN     CONSECUTIVE WITH COUNT 6 Al"'ID IS TO RUN
         CONCURRENT WITH COUNTS 1, 3, and 4.


                               ~
         Signed on the. ) !:;;    ~:day ofMay, 2003.



                                                    Judge Presiding




                                                                                     0




            DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. 03·F-0146-202; Page 3 of3 Pages
--"---·    I CERTIFY THAT THE A'BtJVE CAPTIONED INMATE
           HAS COMMITIED NO SERIOUS ACT OR MISCONDUCT
           \VHILE IN MY CUSTODY

           I CERTIFY THAT THE ABOVE CAPTIONED INMATE
           COMMITTED SERIOUS ACTS OF MISCONDUCT AS
           FOLLO\VS:

INCIDENT                                    DATE




DATES SUBJECT HAS BEEN ARRESTED AND RELEASED ON THE
ABOVE CAUSE NUMBER IN CHRONOLOGICAL 01                            No.   D 3 Fo 14 ~ ·- JJ l         -   to u n +5
This page is attached hereto and made part hereofthejudgment in this cause, pursuant to

Article 38.33 of the Texas Code of Criminal Procedures .




                                           . N.AJ.VCE OEFENDANT (PRINTED)




    .   I




  DEFENDANT'S RIGHT THUMBPRINT·
                                         I .
-;·:.·




                                         '

                Cause No. 03-F-hl46-202 (COUNT SIX) TRN 9027854169::·. '!::·r'npp·
                                         I
                                         ;                                          D3r~·:·:a     Pil l:2J
                                         '
THE STATE OF TEXAS                                   §         IN THE 202ND JUDlCfu\L , : ·
v.                                                   §         DISTRICT cdlli{'roFt--~G:2   ·.
RANDY HENDERSON,                                     §         BOWIE COUNI~T_E_:Uf~-q"~.y ~~
DEFENDANT
    SID: TX04157703

         JUDGMENT
             .   I
                   OF CONVICTION
                              .
                                  BY JURY;
                                      ..     .
   ·SENTENCE BY JURY TO INSTITUTIONAL DIVISION,.
                                                  TDCJ
                         DATE OF JUDGMENT:               May 1, 2003
                            JUDGEiPRESIDING:             Bill Peek
              ATTORNEY FOR ffHE STATE:                   Nicole Habersang
         ATTORNEY FOR THE DEFENDANT:                     David Lashford
                          -      I OFFENSE:              Indecency with a Child-Sexual Contact
                 STATUTE FOROFFENSE:                     Article 22.11, Penal Code '
                    DEGREE OF OFFENSE:                   Second Degree Felony
         APPLICABLE PlJN1SH1vfiENT RANGE
                 (including enhanbements, if any):       Second Degree 2-20 in prison/max $10,000 fine
                        DATE OF OFFENSE:                 December 20, 2000
                CHARGING IN:STRUMENT:                    Indictment·
                       . PLEA 110 OFFENSE:               Not Guilty
                PLEA TO ENHANCEMENT                      Not Applicable
                                P ARAGRAPH(S):
                    VERDICT FOR OFFENSE:                 Guilty
               FINDING ON ENID\NCEMENT:                  Not Applicable
                 AFFIRMATIVEFINDING ON                   Not Applicable
                         DEADliY WEAPON:
                      OTHER AFFIRMATIVE                  Not Applicable
                        SPECIA!L FINDINGS:
                 DATE SENTENd;E IMPOSED:                May 1, 2003
               PUNISH.MENT AND PLACE OF                >20yearsin:.the·IIlstitution'a1Division•TDCJ, and a·
                                ~ONFINEM~NJ:            $None fine            .
             TIME CREDITED TO SENTENCE:                 06-27-01 to 06-28-01
                                    iI                  05~01-03 to Present
                         COURT COSTS:                 . $237.25
         TOTAL AMOL'NT OF RESTITUTION:                 .$None
                NAME AND ADDRESS FOR
                        · RESTITUTION:
                                     I




              DS4: Judgment ofConv~ction by Court; Sentence By Jury, Cause No. 03-Fc0146-202; Page 1 of3 Pages
                                                                                                               . '.!l
      The Sex Offender Registration .Requirements under" Chapter 62, CCP, apply to the
Defendant. the age of the victim at the time of the offens.e wa5 10 years old.

       This sentence shall tun concurrent.

        On the date stated above, the above numbered and entitled cause was r~gularly reached
and called for trial, and the State appeared by the attorney stated above, and the Defendant and
the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
ready for trial, and the Defendant pleaded not guilty and a jury, to wit: Derek Dwight, and
eleven others, was duly selected, impaneled and sworn~ Having heard the evidence submitted
and having been duly charged by the Court, the jury retired to consider their verdict. Afterward,
being brought into open court by the proper officer, the Defendant, the Defendant's attorney, and
the State's attorney being present; and being asked if the jury had agreed upon a verdict, the jury
answered it had and returned to the Court a verdict, which was read aloud, received by the Court,
and is now entered upon the Minutes of the Court as follows:

       We, the jury, find the defendant, Randy Henderson, guilty of indecency with a child
       by sexual contact as charged in count six of the indictment..

        Thereupon, the Defendant having previously elected to have the punishment assessed by
the jury, pleaded to the enhancement paragraphs, if any, as stated above, and the jury was called
back into the box and heard evidence related to the question of punishment. Thereafter, the jury
retired to consider such question and, after having deliberated, the jury was brought back into
open court by the proper officer, the Defendant, the Defendant's attorney, and the State's
attorney being present, and being asked if the jury had agreed upon a verdict, the jury answered
it had and returned to the Court a verdict, which was read aloud, received by the Court, and is
now entered upon the Minutes of the Court as follows:

       We, the jury, having found the defendant Randy Henderson, guilty of indecency
       with a child .by sexual contact as charged in count six of the indictment, assess his
       punishment ;:st confmement for 20 years in the Institutional Division of the Texas
       Departmel,lt of Criminal Justice.·

       A presentence investigation report was not required or done.

       And thereupon the Court asked the Defendant whether the Defendant had anything to say
why said sentence should not be pronounced upon said Defendant, and the·Defendant answered
nothing in bar thereof. \Vhereupon the Court· proceeded to pronounce sentence upon said
Defendant as stated above.

        It is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
is guilty of the offense stated above, th~ punishment is fixed as stated above, and the State of
Texas do have and recover of said defendant all court costs in this prosecution expended, for
which execution will issue.                            ·



          DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. 03-F-0146-202; Page 2 of 3 Pages
        It is ORDERED by the Court that the Defendant be taken by the authorized agent of the
 State of Texas or by the Sheriff of this county and be safely conveyed and delivered to the
.Director, lnstitutionalDivision-TDCJ, there to be corifined in the manner and for the period
aforesaid, and the said defendant is hereby remanded to the custody of the Sheriff of this county.
until such time as the Sheri.ff can obey the directions of this sent~nce.

        The defendant is given credit as stated above .on this sentence for the time spent in county
jail. The Defendant also is ordered to pay restitution to the persori(s) named above in the amount
specified above.



       Furthermore~     the following special findings or orders apply:

        Special DL for Sex Offender: Pursuant to article 42.016, Code of Criminal Procedure, the court ··
        orders the Defendant to apply for an original or renewed Texas Driver's License or personal
        identification certificate not later than 30 days after release from confinement or upon receipt of
        written notice from the Texas Department of Public '·safety (DPS) and to alUlually renew· the
        license or certificate. In addition, DPS shall place an indication on the Defendant's driver's
        license or personal identification certificate that the Defendant is subject to the sex offender
      . registration requirements. In addition, the clerk of the court shall send a copy of this order to the
        DPS and to the Defendant.

       Cumulation Order (Art. 42.01, Sec 1(19) CCP): The court orders that the sentence in this
       conviction shall run consecutively and shall begin only when the judgment an~ sentence in Count
       5 has.ceased to operate.

       THIS COUNT IS TO RUN CONSECUTIVE WITH COUNT 5 AND IS TO RUN
       CONCURRENT WITH COUNTS 1, 3, and 4.



                       ) ~day of May, 2003.
        Signed on the __




                                                 Judge Presiding




          DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. 03-F-0146-202; Pag_e 3 of 3 Pages
           I CERTIFY THAT THE AB'OVE CAPTIONED INMATE
           HAS COMMITTED NO SERIOUS ACT OR MISCONDUCT
           WHILE IN MY CUSTODY

           I CERTIFY THAT THE ABOVE CAPTIONED INMATE
           COMMITTED SERIOUS ,A.CTS OF MISC.ONDUG_T AS
           FOLLO\VS:                               .

INCIDENT                                    DATE




DATES SUBJECT HAS BEEN ARRESTED AND RELEASED ON THE
ABOVE CAUSE NUMBER IN CHRONOLOGICAL ORDER:

                                  ill1.I




TDCJ COORDINATOR
- - - - COUNTY SHERIFF DEPARTMENT
THIS FORJ\1 SHOULD ACCOMPANY ALL INMATES COMMITMENT
PAl)ERS TRANSFERRED TO THE TEXAS DEPARTMENT OF
CRIMINAL JUSTICE INST[TUTIONAL DIVISION .

. ATI: STATE READY DEPARTMENT
                                                                                       ~.., ·~-~-~· :~
                                                                                ·*'  '··
                                                                                ·t . (f      ,t~.




This page is attached hereto and made part hereof the judgment in this cause; pursuant to

Article 38 ..33of the Texas Code of Criminal Procedures.
EXHIBIT B - NOTICE OF PAROLE DECISION
                                 STATE OF TEXAS
                  •       BOARD OF PARDONS AND PAROLES

                          NOTICE OF PAROLE PANEL DECISION.

                                                                                       '':.

                                                           DATE: 7.:.7-14



 NAME:      HENDERSON, RANDY                               TDCJ-ID #: 1170754
 SID#:      04157703
 TDCJ-ID UNIT OF ASSIGNMENT: BETO ·
 HOUSING ASSIGNMENT: ROW G..;l                     CELL:07

 SUBJECT: Decision to grant parole approval on cause number(s)              # 03-F-0146-202.
                                                                            COUNTS 3 AND 4 .
                      •
 CONSECUTIVE SENTENCE APPROVAL (CU-FI)

 After a:r-eview of your case, the Board of Pardons and Paroles decision is to grant you parole
 approval on the above mentioned consecutive cases and has set your next sentence(s) in the series
 to begin on 3-1-2014. You have been approved for the reason(s) listed below:


         lOA.     Begin Next In Series CAUSE# 03-F-0146-202 COUNTS 5 AND 6

 The Institutional Division will monitor your treatment plan progress and will report your progress
 to the Board of Pardons and Paroles.

· Should you have any questions regarding this notice you are to contact your unit Institutional
  Parole Office. .    '                  ·    ·                           ·




 CC: File
     Unit Warden
     Offender
EXHIBIT C - STATE COUNSEL FOR OFFENDERS
                                                                                 '·




                                 ~tate         ([oun.se l for EXHIBIT D - MOTION TO DISMISS
                                                                                                                                                                                •

                                                                                                       .   (,
                                                                                                                           }(         ·IN 11-IE DISTRicf(!diJRfOR     RFCOHO
                                                                                                   ·. !                    )(
                                                   vs.                                                                     )(         ··OF              03 HAY 23 ·'AM 9:55
                                                                                                                           )(
                                                   RA.NDYfiENDERSbN ·...                                               .   )(


                                                                                                                  .             .


                                      TO THE HONORABLE: JUDGE.OF SAID COURT:
                                           . ··.      . ..                        .                   .    -;                                            .

                                                   NOW COMES the                          Stati            -~f Texas   by and         ~hrough her Assistant Criminal District

                                      Attorney, and           respectfullyrequ;~tS·the
                                                                              .       .
                                                                                       Court to dismiss the entitled numbered cause against the
                                                                                          .      . ...

                                      Defendant, RANDY HENDERSON, in which the Defendant is charged .with the offense of

                                      INDECENCY WITH ACIDL])aq,d for cause would show the Court the following:

                                                              Defenctai"lt was·r~Lhldicted in cause nuJI1ber 03~F-0146-202 and·was
                                                                .. sentenced .to kcy~ars;ls years (3. times) and 20 years in the Texas
                                                             · .· Department6fQnJ1l)nal Justice.:.rnstitutionalDivision. In the interest
                                                                   of justice this case' s~ould be dismissed. .

                          ')                        WHEREFORE, it is pr.ly~dthat the.above entitled aridnumbered cause be dismissed ..
                          ..
                                 i
                               :.,)
                       ~,.)                                                                                                Respectfully submitted;

                  :~)
          .:   . ···
     ~~~ ~
>~·~.~'




                                                   . The     foregoi~g,Mdti~fi.-·b~~g been                             presented to me on .this day and· the same having

                                      been considered it is
                                            .                    , .
                                                                       there;Q~~
                                                                         .·
                                                                                 . '~bibEltED,
                                                                                       .· . ·:-··· ..
                                                                                                      ADJUDGED AND DECREED that the said above
                                                                              :·:                      . --~:::~lf}~~\2:4'
                                                                                                                                                                                '·   ·~--   .
                                                                                                                           JUDGE PRESIDING
                                                                                                                           202nd Judicial District Co~
                                                                                                                           Bowie County, Texas
EXHIBIT E
                                                                                                                ·'



                                 •


                       .· State e0;un6 ee              {0;~t              l!J ffende~t6.
                             ·a !IJM.lwn of. g eaxl6 !!Jepcvrtmmt 4 &iminal ~tice
                                            P.O. Box4005.
                                     ·Huntsville, TX 77342-4005
                                           (936) 437~5203
9/30/2014

 Randy Henderson
'TDCJ#l170754
 Beto Unit (Bl/022)

Dear Mr. Henderson:

Your records have been updated. The Board ofPardons and Parole voted on 03/0112014
to allow Counts 3 & 4 of Cause No. 03-F -0146.,.202 to "cease to operate". This allowed
counts 51J..)6 to begin:. With the jail-time credit awarded to these to counts, it resulted in
sentenee begin date of 02/27/2014.
                                             ..        ·

Sincerely,

 ~-~
J. Moore
Legal Assistant Support·Manager
Appeilate Section                                                                          _   ...... ·



cc: file
                                                           :   .;·   ·.




                                                                                                          J..    .
EXHIBIT F - JUDGMENT
                                                                                                                           .,


                                        NO. ()3-F-0146-202 (COUNT SEVEN)
                                                                                                        (:}'J .f.•: .._,    j....
                                                                                                        L'·-'.. . ..·' n c·.·               r 2 I.
                                                                                                                      .    '""      1 • I   • :

                                                                                         .                                          ..

           STATE OF TEXAS                                         )(          INTHE202~~~~-f\L'
                                                                                       -v~
                                                                                                  ·~-:.: ... J "" x
                                                                                                    .                               . . ,.,;:·
                                                                                           .. . . · ;~ "·.:·i·.~
           VS.                                                    )(          DISTRICT
                                                                                                                                                  ·.·'I
           RANDY HENDERSON                                        )(           BOWIE COUNTY, TEXAS



                                                          JUDGMENT

          The Defendant having been indicted in the above entitled and numbered cause for the
  felony offense of AGGRAVATED SEXUAL ASSAULT OF A CHILD, and this. day
·.this cause being called for trial, the State appeared by .her Assistant Criminal District Attorney,
  NICOLE HABERSANG, and the Defendant, RANDY HENDERSON, appeared in person and
  his counsel, DAVID LASHFORD, also being present, and both parties announced ready for trial,
  and said Defendant in· open Court was duly arraigned and pleaded NOT GUlLTY to the charge
  contained in Count Two of the Indictment herein; thereupon a jury, to-wit: Derek Dwight,
  foreman, and eleven others, was duly selected, impaneled and sworn, who, having heard the
  indictment read, and th.e Defendant's plea of not guilty thereto, and having heard the evidence
  submitted, and having been duly charged by the Court as their duty to determine the guilt or
  innocence of the Defendant, and after hearing arguments of Counsel, retired in charge of the
 .proper officer to consider to their verdict, and afterward were brought into open Court, by the
  proper officer, the Defendant and his counsel being present, and in due form of law returned into
  open Court the following verdict, which was received and accepted by the Court and is here now
  entered upon the minute~ of the Court, to-wit:
                                             NO,TGUILTY
                      OF AGGRAVATED SEXUAL ASSAULT OF A CHILD
 ---------------------
 .                .    ..----- ... -- .............. __ . ____________________________________________________________________________
                                                                             .         . .                 .                   .       _

    .   IT IS THEREFORE FOUND AND ADJUDGED BY THE COURT, that the said
  Defend~t is NOT GUILTY of~e offense of A1~RA.VATED SEXUAL ASSAULT OF A
. CHILD m Count Seven of the Indictment.   !    ·      .               .




                                                             . BILL P~EK, Judge ofthe
                                                               202nd "Judicial District Court
                                                                    . I            ·     I
                                                              Bowie ~ounty,Texas
                                                                         I
                                                                                                i
                                                                         i                     !
                                                                         ~ -.1 Lo-      6    31
                                                               DATE ~IGNED                     ,
                                                                         !


                                                                                               \
EXHIBIT G - DISTRICT CLERK'S FILE MARK
                           . Randy Henderson #1170754
                                 George Beto Unft
                                   1391 FM 3328

cOPY                       Tel}p.ess~e Colony, TX 75880
                            .   ·~:~·;;i··:

                                  ··:;;::,i: ..
                                                                  ZUltrOCT 20 Pi·1 1: t.O
October 15, 2014

Honorable Billy Fox Branson, District Clerk
Courthouse, .710 James Bowie Dr.
P.O. Box 248
New Boston, Texas 75570-0248

RE: Cause No. 03-F-0146-202

Dear Honorable Branson:
Enclosed, please find Motion for Judgment Nunc Pro Tunc Order. Please file
stamp thisdocument and bring to the attention of the.Court.

Also, please find two originals of this copy letter. Please file stamp and
return one (1) to me in the enclosed S.A.S.E.

Thank you very much for your time and attention to this matter.

Sincerely,

R~ ~_,-x\ogoN ~ \\'J.C>')$1..\
 ·~

Randy Henderson, Pro se
TDCJ-CID NO. 1170754
George Beto Unit
1391 FM 3328
Tennessee Colony, Texas 75880
                                                                                       ... . !


                                                             .          .
RANDY HENDERSON,                               §   ·,,
                                                         _:IN THE. 202ND JUDICIAL
          Appellant,                           §
                                               §             DISTRICT COURT OF
v.                                             §
                                               §                 BOWIE COUNTY, TEXAS
THE STATE OF TEXAS,                            §
           Appellee.                           §         ·•.HEARING REQUESTING
                       .                                          .

                           MOTION FOR JUDGMENT. NUNC.    PRO TUNC .ORDER

TO ·THE HONORABLE JUDGE OF SAID. COURT:
     COMES NOW, Randy Henderson, Appellant, Pro se, Pursuant to Texas Rules
of Appellate-Procedure, specifically Rule·.23..2(a) and (b), files this Motion
for Judgment Nunc Pro Tunc.Order in the above entitled and numbered cause,
and in support would respectfully, show:


                                              I.
                                        .JURISDICTION
     The Court has jurisdiction pursuant to Texas Rules of Appellate Proce-
dure, rule l9.3(a)' which invests the trial. court with authority to correct
clerical errors 'after expiration of a court 's plenary power. ''Nunc ·Pro Tunc
order is the proper mode to correct a clerical error, in which no judicial
                   .                                     .
reasoning contributed to their entry, and for some reason were not entered
of record at the proper time. See Alvarez .v. State, 605 S.W.2d 615 (Tex. Crim.
App. 1980); Jenkins v. Jenkins, 16 S.W.3d 473.


                                              :tf. ·.
                            STATEMENT OF THE CASE
     Appellant appearing before the Honora~le Bill Peek, presidingin the.
202nd Judicial District Court of Bowie County, Texas on May 1, 2003, having
entered a plea of not guilty; sentenced to twenty (20) years in Count Six
to run consecutive.with Count Five (5), a fifteen ·(15) year-sentence. Count
One (1), Three (3) ,and Four (4) to run concurrent with Count,Five (5) and
Six (6).

                                             1 of 2
                                               III.
                                          CLERICAL ERROR
       The Texas-Department of Criminal Justice (TDQ) records reflect      that
Appellant'stime calculation is erroneous, which.manifest a clerical-error.
According to the Inmate Tracking System Commitment Data Form dated January
15, 2014, Appellant's Maximum Expiratio!! date changed·from 2023 to 2038 which
?dds a new fifteen (15) year sentence. This form states, in pertinent:· "Due
!                     .           '                        .


to legal opinion from OGC Counts 5 & 6 will only be stacked to cr 3 & 4."'
The Judgment of Conviction reflec·ts that 3 & 4 as well as.l is concurrent
to 5 & 6. By stacking this to 5 & 6 adds a new sentenceiwithout a judicial
proceeding. The State Counsel for Offenders retwrn~d count seven (7);- not guilty.
     Appellant, therefore, seek an order from the Court: ordering TDCJto ad'-
just the inaccuracies and deficiencies in Appellant's records in regards to
his sentence.

       WHEREFORE ·PREMISES':CONSIDERED'' Appellant· for reas0n shown moves the Ho-
            -     .

norable Court to issue the necessary Court Order ordering that the Texas De-
partment of Criminal Justice records reflect the truth of what actually occur""
red.

Respectfully submitted,

                          ~   .       .

lh.. ri&        '&~o --~
        \         .
Randy Henderson, Pro se




                                               2 of 2
UNSWORN DECLARATION [AFFIDAVIT} OF RANDY HENDERSON
   PURSUANT TO CIVIL PRACTICE AND REMEDIES CODE
             SECTIONS 132.001-132.003
                         IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS


                    CAUSE NO.


                            RANDY HENDERSON, Relator

                                         v.

               HONORABLE LEON F. PESEK,. JR., JUDGE, Respondent


                    ON   AP~ICATION   FOR A WRIT OF MANDAMUS
                              CAUSE NO. 03-F-0146-202 ·
                             FROM BOWIE COUNTY, TEXAS·

              Unsworn Declaration [Affidavit] of Randy Henderson
                 Pursuant to Civil Practice and Remedies Code
                           Sections 132.001-132.003

     My name is Randy Henderson. I am over eighteen years of age, of sound .
mind, capable of making this [affidavit] unsworn declaration, and personal-
ly acquainted with the facts herein stated.

1.   I was tried in Bowie County. Sentenced to three (3) fifteen year sen-
     tences to run concurrent with a stacked twenty (20) year sentence.

2.   I filed a Motion for Judgment Nunc Pro Tunc Order, filed stamped on Octo-
     ber 20, 2014, regarding the errors induced in my time calculation which
     contributed to adding another sentence without a judicial proceeding.
     This is presently having an adverse effect on my parole.

3.   I was sentenced in 5 counts of my indictment on May 1, 2003. Count 1, an eight
     year sentence and count 3, 4 and 5, 15teen years sentences were to run con-
     currently~ Count 5 of the sentence were to run consecutively with count

     6, count 6 being a 20ty year sentence, equating to a thirty-five (35)


                                         1
     year sentence.


4.   The parole board granted me parole on July 7, 2014, in counts three and four
     to begin counts 5 and 6. A part of the problem is that counts 3, 4, and
     5 are concurrent. Therefore, the decision to grant parole should have
     been on the concurrent counts of 3, 4, and 5. The State Counsel for Of-
     fenders acknowledged this on April 20, 2011. Nicole Habersang, Assistant
     District Attorney, also acknowledged this in her Motion to.Dismiss filed
     on May 21, 2003.

                                                      I

5.   When the parole board granted me parole in counts 3 and 4 to start 5 and 6,
     the 5th count was stacked to 3 and 4. Counts 3, 4 and 5 should have been
     together as "ceasing to operate," and 6 was to start. When this occur-
     red, a 15teen year sentence was added.

6.   The State Counsel for Offenders, on September 30, 2014, response to my let-
     ter was contrary to their April 20, 2011 response. In their September
     letter, they stated that count 3 and 4 "cease to operate." They then
     added that counts 5, 7 and 6 were to begin. I was found not guilty in
     count 7. The State Counsel for Offenders then added that my sentence
     begin date at February 27, 2014.

7.   I filed an original mandamus in the Sixth Court of Appeals at Texarkana, Ap-
     pellate Cause Number 06-15-00034-CR, regarding the Motion for Judgment
     Nunc Pro Tunc Order I filed on October 20, 2014. The Sixth Court of Ap-
     peals denied my mandamus on March 10, 2015, although they acknowledged,
     with authority, that the "trial court abuses discretion by refusing to
     conduct hearing and render decision on motion."

8.   The Sixth Court of Appeals misapplied the law by stating " ••• this Court can-
     not instruct the trial court how to rule." I never sought the Sixth Court
     of Appeals to "instruct the trial Court how to rule." I merely sought
     the Sixth Court of Appeals to order the trial court to afford me."Due
     Process" regarding my Motion for Judgment Nunc Pro Tunc Order.

     My name is Randy Henderson, my date of birth.is August 27, 1964, and
my inmate identifying number, is 1170754. I am presently incarcerated in the
George Beta Unit in Tennessee Colony, Anderson County, Texas 75880. I declare

                                       2
under the penalty of perjury that the foregoing is true and correct.
     Executed on the 31Q day of     -:)u.-l'-'        , A.D. 2015.
                                           \



                                               \
                                        AFFIANT




                                       3